NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

OMAR R. STANLEY,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-4606
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 19, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Charlotte County; George C. Richards,
Judge.

Omar R. Stanley, pro se.


PER CURIAM.

             Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Benyard v.

Wainwright, 322 So. 2d 473 (Fla. 1975); Nielson v. State, 984 So. 2d 587 (Fla. 2d DCA

2008); Fox v. State, 827 So. 2d 377 (Fla. 3d DCA 2002).



SILBERMAN, BLACK, and SMITH,JJ., Concur.